 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL L. OVERTON,                               No. 2:18-CV-2915-KJM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    ASH-EXEC-DIR, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint (ECF No. 7).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff contends he is the owner of a South African gold company named

 9   Western Deep Level. Plaintiff alleges Josh Fortenberry stole $2.75 zillion dollars from him and

10   that Fortenberry and Tina Johnson invested the money in the New York Stock Exchange.

11   Plaintiff further alleges that both Fortenberry and Johnson accused Plaintiff of requesting a gun,

12   resulting in what seems to be Plaintiff’s incarceration. Plaintiff states these acts violated the

13   Eighth, Fifth, and Fourteenth Amendments, as well as the Glass Seagal and Sherman Anti-Trust

14   Acts.

15

16                                            II. DISCUSSION

17                  A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

18   See Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28

19   (9th Cir. 1984). When applied to a complaint, the term “frivolous” embraces both the inarguable

20   legal conclusion and the fanciful factual allegation. See Neitzke, 490 U.S. at 325. The court
21   may, therefore, dismiss a claim as frivolous where it is based on an indisputably meritless legal

22   theory or where the factual contentions are clearly baseless. Id. at 327. The critical inquiry is

23   whether a constitutional claim, however inartfully pleaded, has an arguable legal and factual

24   basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989); Franklin, 745 F.2d at 1227.

25   The court need not accept the allegations in the complaint as true, but must determine whether

26   they are fanciful, fantastic, or delusional. See Denson v Hernandez, 504 U.S. 25, 33 (1992)
27   (quoting Neitzke, 490 U.S. at 328). Finally, a complaint may be dismissed as frivolous if it

28   merely repeats pending or previously litigated claims. See Cato v. United States, 70 F.3d 1103,
                                                         2
 1   1105 n.2 (9th Cir. 1995).

 2                  Plaintiff’s claims lack merit in both law and fact. The allegations are fanciful.

 3   The allegations that two individuals stole $2.75 zillion dollars from a self-proclaimed owner of a

 4   South African gold company and subsequently engaged in a series of nefarious activities,

 5   including investing said stolen money in the United States Stock Exchange, is fantastic at best.

 6   Additionally, there is no legal basis for these claims to proceed—none of the cited constitutional

 7   violations are cognizable and none of the federal statutes cited would apply. Thus, this Court

 8   recommends the complaint be dismissed with prejudice.

 9

10                                          III. CONCLUSION

11                  Because it does not appear possible that the deficiencies identified herein can be

12   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

13   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

14                  Based on the foregoing, the undersigned recommends that Plaintiff’s first amended

15   complaint be dismissed with prejudice.

16                  These findings and recommendations are submitted to the United States District

17   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

18   after being served with these findings and recommendations, any party may file written

19   objections with the court. Responses to objections shall be filed within 14 days after service of

20   objections. Failure to file objections within the specified time may waive the right to appeal. See
21   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

22

23

24   Dated: May 20, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        3
